DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 07/20/2022 and the IDS filed 08/24/2022.

Claims 1-7, 10-11, 13-18, and 20 are pending.  Claims 1-7,10-11, and 13-14 are being examined.  Claims 8-9, 12, 19, and 21 are canceled.  Claims 15-18 and 20 are withdrawn from further consideration.  Claim 1 is amended with no new subject matter being introduced.

Claims 1-7, 10-11, and 13-14 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “supplying at least part of the regenerated liquid phase back to the motive medium of the same ejector stage”.  It is unclear as to whether “the same ejector” stage is the second or later ejector stage or whether it is the first ejector stage.  It is also unclear as to which liquid phase is being regenerated; the claim recites separating the gas phase from the second or later mixture in a separation stage after the second or later ejector stage and treating the liquid phase by a regeneration.  Thus, in this scenario, the liquid separated from the second mixture is regenerated.  However, the claim also recites that the liquid phase being regenerated is after the first separation stage and/or second or later separation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Exxon Mobil (WO 2011/0109359 A1) in view of Torkildsen et al. (US 7018451 B1) and Cooper et al. (US 2008/0250715 A1).
Considering claims 1 and 4-5, Exxon Mobil teaches a method of purifying gas (abstract) wherein a gas (6 of Fig. 1) is treated in a multistage treatment comprising at least two ejector stages (7 and 15 of Fig. 1), a motive medium (19 of Fig. 1) which comprises a liquid ([0042]) is injected to at least one ejector (7 of Fig. 1) of the ejector stage, and the gas (6 of Fig. 1) is sucked into the same ejector in which the gas is mixed with the motive medium for forming a mixture comprising a gas phase and a liquid phase, at least a part of gas phase of the mixture (8 of Fig. 1 and [0086]) is separated in a separation stage (10 of Fig. 1 and [0043]) and supplied to a second or later ejector stage (15 of Fig. 1) which comprises at least one ejector so that a second or later motive medium which comprises a liquid (5 of Fig. 1) is injected to the ejector and the gas phase is sucked into the same ejector in which the gas phase is mixed with the second or later motive medium for forming a second or later mixture (16 of Fig. 1 and [0086]), at least a part of the gas phase from the second or later mixture is separated in a separation stage (20 of Fig. 1 and [0043] after the second or later ejector stage(15 of Fig. 1), at least one of the mixtures comprises an additive for removing impurities of the gas (claim 10), and a purified gas is formed (16 of Fig. 1) (Exxon Mobil, abstract, Fig. 1 and claims 9-10).
Exxon Mobil teaches kinetic energy from the motive amine fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use pressurized fluid as motive medium in the first ejector stage and/or in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable amount of kinetic energy from the motive medium is available to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor with a reasonable expectation of success
Exxon Mobil does not explicitly teach arranging the mixture comprising a gas phase and a liquid phase through a pipe or tube which has enough residence time to allow dissolving a desired part of the gas into the liquid after the ejector stage, separating at least a part of the gas phase from the mixture in a separation stage.
However, Torkildsen teaches a method of removing acid gas components from a gas mixture comprising bringing the gas mixture into contact with a liquid solvent in a first turbulent contactor and passing the mixture into a second turbulent contactor (Torkildsen, abstract).  Torkildsen teaches the turbulent mixing may take place in an ejector or a jet pump (Torkildsen, Col. 5 lines 45-55).  Torkildsen teaches at the outlet of the first contactor (i.e., first ejector) the liquid solvent and the gas stream are in the form of a homogeneous mixture; the fluid mixture may be subjected to phase separation into a gas phase and a liquid phase in a separation stage before entry into the second turbulent contactor (i.e., second ejector) (Torkildsen, Col. 6 lines 45 – Col 7 line 36).  Torkildsen teaches at the outlet of the first contactor (i.e., first ejector) wherein the two phases are in the form of a homogeneous mixture, the mass transfer of the selected gas from the gas stream to the liquid solvent takes place; the residence time may be as little as 0.1 seconds since, for example, the reaction kinetics for the absorption of CO2 by MEA are very rapid; the require residence time will vary with the solvent used and the gas to be transferred from the gas to the liquid (Torkildsen, Col. 7 lines 36-45).  Torkildsen teaches conventional systems for the absorption of acid gases contact the solvent with the sour gas mixture in a column which may be a packed column, a plate column or a bubble-cap column, or a column with some other form of contact medium; disadvantage of these systems being large columns with operation being hampered by excessive foaming, and high operating/maintenance costs (Torkildsen, Col. 1 lines 42-59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the mixture of Exxon Mobil comprising a gas phase and a liquid phase through a pipe or tube (instead of a packed contactor) which has enough residence time to allow dissolving a desired part of the gas into the liquid after the ejector stage, separating at least a part of the gas phase from the mixture in a separation stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order eliminate the packed contactors and the disadvantages associated with them for a more cost effective process with a reasonable expectation of success.
Exxon Mobil teaches that an ejector generates gas mixture pressure (i.e., gas is pressurized) (Exxon Mobil, [0042]).  As described above, Torkildsen teaches bringing the gas mixture into contact with a liquid solvent in a first turbulent contactor (i.e., ejector) (Torkildsen, abstract, Col. 5 lines 45-55).  Torkildsen teaches at the outlet of the first contactor (i.e., first ejector) the liquid solvent and the gas stream are in the form of a homogeneous mixture.  Torkildsen establishes that the gas is absorbed to the liquid in the ejector.  Thus, it would be expected that the ejectors would absorb the gas to a liquid and pressurize the gas simultaneously.
Exxon Mobil teaches an amine motive fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042]).  Exxon Mobil teaches the motive medium is liquid by teaching that the absorption medium (i.e., amine fluid) is a solution (Exxon Mobil, claim 10).  Exxon Mobil teaches the pressure for the absorption process is preferably in the range of from about 0.5 bar to about 50 bar (Exxon Mobil, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the pressure of the motive medium including to within the claimed range of 1.3-100 bar and 1.3-50 bar.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption process is at the desired pressure with a reasonable expectation of success.
With regards to claim 5, the limitation of claim 5 is considered as optional when the motive medium is not steam.
Exxon Mobil teaches the gas mixture to be purified can be any of a variety of gases, for example, natural gas, flue gas, waste gas and air (Exxon Mobil, [0091]).  Exxon Mobil teaches an amine motive fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor which eliminates the need for expensive blowers/fans (Exxon Mobil, [0042]).  Exxon Mobil teaches a gas mixture to be purified is flowed into the first ejector venture nozzle and after going through an absorption step, the partially scrubbed gas is flowed into the second ejector venture nozzle (Exxon Mobil, [0051]-[0052]).  Exxon Mobil teaches the pressure for the absorption process is preferably in the range of from about 0.5 bar to about 50 bar (Exxon Mobil, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to increase the pressure of the gas from a starting pressure to 1.1 – 3.0 bar in the first ejector stage and to increase the pressure of the gas from the first pressure level to the final pressure level, which is 2 – 150 bar, in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption processes are at the desired pressure with a reasonable expectation of success.
Although Exxon Mobil teaches the use of caustic solutions such as hydroxide/carbonate solutions of an alkali/alkaline earth metals (Exxon Mobil, [0039]), he does not explicitly teach that it is sodium carbonate, potassium carbonate, or combination thereof.
However, Cooper teaches sodium carbon is a suitable solution for the removal of acidic gases (Cooper, [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium carbonate as the additive.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a solution is known to be suitable for the removal of acidic gases.
Exxon Mobil teaches treating at least a part of the liquid phase by a regeneration for removing carbon dioxide and other impurities from the liquid phase and/or for recovering a desired chemical compound from the liquid phase (9 and 19 of Fig. 1) after the first separation stage (10 of Fig. 1) and/or second or later separation stage (20 of Fig. 1) and supplying at least a part of the regenerated liquid phase ( 5 of Fig. 1) back to the motive medium of the same ejector stage (Exxon Mobil, [0051]-[0052]).
Considering claim 2, Exxon Mobil teaches kinetic energy from the motive amine fluid (i.e., absorbent solution) is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor (Exxon Mobil, [0042], claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use high pressure liquid as motive medium in the first ejector stage and/or in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure suitable amount of kinetic energy from the motive medium is available to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor with a reasonable expectation of success.
Considering claim 3, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for high pressure steam is used a motive medium for the first ejector stage and/or in the second or later ejector stage.
Exxon Mobil does not explicitly teach high pressure steam is used a motive medium for the first ejector stage and/or in the second or later ejector stage.
However, Cooper teaches a method for the selective capture and removal of purified carbon dioxide gas comprising recycling chemical generation-regeneration system using an absorbent solution (Cooper, abstract).  Cooper teaches the use of an ejector pump type system to force and ram the polluted effluent gas through the nozzle while supplying absorbent solution through spray nozzle; compressible fluid such as steam is used as the driving force (i.e., motive medium) (Cooper, [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use high pressure steam as motive medium in the first ejector stage and/or the second ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because using steam as a motive fluid in an ejector type system is known to be suitable for removal of pollutants from a gas stream.
Considering claim 6, Exxon Mobil teaches the method comprises 2-8 ejector stages by teaching 2 ejectors (Exxon Mobil, Fig. 1 and [0051]-[0052]).
Considering claim 7, Exxon Mobil teaches an amine motive fluid is used to generate the gas mixture pressure required for drafting the gas mixture through the ejector venture nozzle and absorbent contactor which eliminates the need for expensive blowers/fans (Exxon Mobil, [0042]).  Exxon Mobil teaches a gas mixture to be purified is flowed into the first ejector venture nozzle and after going through an absorption step, the partially scrubbed gas is flowed into the second ejector venture nozzle (Exxon Mobil, [0051]-[0052]).  Exxon Mobil teaches the pressure for the absorption process is preferably in the range of from about 0.5 bar to about 50 bar (Exxon Mobil, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the gas to be compresses by the motive medium in the ejectors so that pressure of the gas is increased to a first pressure level in the first ejector stage and pressure is increased from the previous pressure level to a second or later pressure level in the second or later ejector stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption processes are at the desired pressure with a reasonable expectation of success.
Considering claim 10, Exxon Mobil teaches at least a part of the gas phase of the mixture is separated in the separation stage by teaching at least partially scrubbed acid gas is removed from the first absorbent contactor (Exxon Mobil, [0051]).
Considering claim 11, Exxon Mobil teaches at least a part of the liquid phase (9 and 5, 19 of Fig. 1) separated in the separation stage is fed as the motive medium to the at least two ejector stages (Exxon Mobil, Fig. 1 and [0051]-[0052]).
Considering claim 13, Exxon Mobil teaches the liquid phase is treated in an additional treatment stage after the separation stage for removing and/or recovering a desired compound from the liquid phase by teaching the stream of at least partially spent absorbent is removed from the first absorbent contactor and treated under conditions sufficient to cause desorption of at least a portion of the acid gas and produce a regenerated absorbent (Exxon Mobil, [0051]).
Considering claim 14, Exxon Mobil does not explicitly teach the purified gas is treated, post-treated or refined.
However, Exxon Mobil teaches more than two contactors may be used in series to further increase the mass transfer driving force in order to achieve desired percent of pollutant capture (Exxon Mobil, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat/post-treat or refine the purified gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired purity level in the purified gas and desired percent of pollutant capture with a reasonable expectation of success

Response to Arguments
Applicant’s arguments filed regarding Exxon Mobil does not disclose that the separated liquid phase could be regenerated and after that is fed back to a motive medium of the same ejector have been fully considered but are not persuasive.
Exxon Mobil teaches regeneration of stream 9 of Fig. 1.  Stream 9 is the liquid phase from both the first separation stage (10 of Fig. 1) and the second separation stage (20 of Fig. 1).  Exxon Mobil teaches the regenerated liquid is flowed through into the second ejector.  Thus, the regenerated liquid being flowed through the second ejector is the liquid phase from both the first and second separation stages that has been regenerated.

Applicant’s arguments filed regarding the absorbent solution is not a similar liquid phase than in the present invention have been fully considered but are not persuasive.
Exxon Mobil clearly teaches the contactors can function as a separator by allowing gravity to segregate the liquid and gas (Exxon Mobil, [0043]).  It is unclear as to why applicant believes that this is not similar to the gas phase and the liquid phase being separated after the ejector stage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734